EXHIBIT 10.01

 

AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT

 

This Amendment No. 10 to Receivables Purchase Agreement (this “Amendment”) is
entered into as of June 16, 2005, among Comdata Funding Corporation, a Delaware
corporation (“Seller”), Comdata Network, Inc., a Maryland corporation (the
“Servicer”) (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), each Financial Institution party hereto (the “Financial
Institutions”), Jupiter Securitization Corporation (the “Company” and “Jupiter”,
and, together with the Financial Institutions, the “Purchasers”), and JP Morgan
Chase Bank, N.A.(successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers (the “Agent”).

 

RECITALS

 

Each of the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of June 24, 2002, as amended by (i) Amendment No. 1 to
Receivables Purchase Agreement dated as of June 20, 2003, (ii) Amendment No. 2
to Receivables Purchase Agreement dated as of June 17, 2004, (iii) Amendment
No. 3 to Receivables Purchase Agreement and Amendment No. 1 to Performance
Undertaking dated as of August 4, 2004, (iv) Amendment No. 4 to Receivables
Purchase Agreement and Amendment No. 2 to Performance Undertaking dated as of
September 30, 2004, (v) Amendment No. 5 to Receivables Purchase Agreement and
Amendment No. 3 to Performance Undertaking dated as of November 9, 2004,
(vi) Amendment No. 6 to Receivables Purchase Agreement and Amendment No. 4 to
Performance Undertaking dated as of December 31, 2004, (vii) Amendment No. 7 to
Receivables Purchase Agreement and Amendment No. 5 to Performance Undertaking
dated as of January 14, 2005, (viii) Amendment No. 8 to Receivables Purchase
Agreement and Amendment No. 6 to Performance Undertaking dated as of March 31,
2005 and (ix) Amendment No. 9 to Receivables Purchase Agreement and Amendment
No. 7 to Performance Undertaking dated as of May 15, 2005 (as so amended and as
further amended, supplemented, restated or otherwise modified and in effect from
time to time, the “Purchase Agreement”).

 

Each Seller Party has requested amendments to certain provisions of the Purchase
Agreement; and, the Purchasers and the Agent desire to make such amendments as
more fully described herein.

 

Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement as particularly described herein.

 

AMENDMENT NO.10 TO

RECEIVABLES PURCHASE AGREEMENT

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.   Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

 

Section 2.   Amendments to the Purchase Agreement.  Subject to the terms and
conditions set forth herein, the Purchase Agreement is hereby amended as
follows:

 

(a)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Facility Termination Date” in such
exhibit to read as follows:

 

“Facility Termination Date” means the earliest of June 15, 2008, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.

 

(b)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Liquidity Termination Date” in such
exhibit to read as follows:

 

“Liquidity Termination Date” means June 15, 2006.

 

Section 3.   Removal of Liquidity Facility.  Subject to the terms and conditions
set forth herein, the Purchase Agreement is hereby amended as follows:

 

(a)   The Preliminary Statements of the Purchase Agreement are hereby amended by
deleting the last sentence of the third paragraph of such Preliminary
Statements.

 

(b)   Section 2.2 of the Purchase Agreement is hereby amended by amending and
restating in its entirety the fifth sentence of such section to read as follows:

 

Each Terminating Financial Institution shall be allocated a ratable portion of
Collections from the Liquidity Termination Date that such Terminating Financial
Institution did not consent to extend (as to such Terminating Financial
Institution, the “Termination Date”) until such Terminating Financing
Institution’s Capital shall be paid in full.

 

2

--------------------------------------------------------------------------------


 

(c)   Section 4.1 of the Purchase Agreement is hereby amended by amending and
restating in its entirety the last sentence of such section to read as follows:

 

If any Funding Source acquires by assignment from Company any Purchaser Interest
pursuant to any Funding Agreement, each Purchaser Interest so assigned shall
each be deemed to have a new Tranche Period commencing on the date of any such
assignment and shall accrue Yield for each day during its Tranche Period at
either the LIBO Rate or the Prime Rate in accordance with the terms and
conditions hereof as if each such Purchaser Interest was held by a Financial
Institution, and with respect to each such Purchaser Interest, the assignee
thereof shall be deemed to be a Financial Institution solely for the purposes of
Sections 4.1, 4.2, 4.3, 4.4 and 4.5.

 

(d)   Section 4.4 of the Purchase Agreement is hereby amended by amending and
restating in its entirety the last sentence of such section to read as follows:

 

Until Seller gives notice to the Agent of another Discount Rate, the initial
Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof (or assigned or
transferred to any Funding Source or to any other Person) shall be the Prime
Rate.

 

(e)   Article IV of the Purchase Agreement is hereby amended by adding the
following new section to the end of such article:

 

Section 4.6                                      Extension of Liquidity
Termination Date.

 

(a)  Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect.  After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Financial Institution of
such Extension Notice.  Each Financial Institution may, in its sole discretion,
by a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided, however, that, except as provided in Section 4.6(b),
such extension shall not be effective with respect to any of the Financial
Institutions if any one or more Financial Institutions:  (i) notifies the Agent
during the Consent Period that such

 

3

--------------------------------------------------------------------------------


 

Financial Institution either does not wish to consent to such extension or
wishes to revoke its prior Consent Notice or (ii) fails to respond to the Agent
within the Consent Period (each Financial Institution that does not wish to
consent to such extension or wishes to revoke its prior Consent Notice or fails
to respond to the Agent within the Consent Period is herein referred to as a
“Non-Renewing Financial Institution”).  If none of the events described in the
foregoing clauses (i) or (ii) occurs during the Consent Period and all Consent
Notices have been received, then, the Liquidity Termination Date shall be
irrevocably extended until the date that is 364 days after the Liquidity
Termination Date then in effect.  The Agent shall promptly notify Seller of any
Consent Notice or other notice received by the Agent pursuant to this
Section 4.6(a).

 

(b)  Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Financial Institution or that the Liquidity Termination Date has
not been extended, one or more of the Financial Institutions (including any
Non-Renewing Financial Institution) may proffer to the Agent and Company the
names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Non-Renewing Financial Institution.  Provided the proffered
name(s) are acceptable to the Agent and Company, the Agent shall notify the
remaining Financial Institutions of such fact, and the then existing Liquidity
Termination Date shall be extended for an additional 364 days upon satisfaction
of the conditions for an assignment in accordance with Section 12.1 and the
Commitment of each Non-Renewing Financial Institution shall be reduced to zero. 
If the rights and obligations under this Agreement and the other applicable
Transaction Documents of each Non-Renewing Financial Institution are not
assigned as contemplated by this Section 4.6(b) (each such Non-Renewing
Financial Institution whose rights and obligations under this Agreement and the
other applicable Transaction Documents are not so assigned is herein referred to
as a “Terminating Financial Institution”) and at least one Financial Institution
is not a Non-Renewing Financial Institution, the then existing Liquidity
Termination Date shall be extended for an additional 364 days; provided,
however, that (i) the Purchase Limit shall be reduced on the Liquidity
Termination Date that such Terminating Financial Institution did not consent to
extend by an aggregate amount equal to the Terminating Commitment Availability
as of such date of each Terminating Financial Institution and shall thereafter
continue to be reduced by amounts equal to any reduction in the Capital of any
Terminating Financial Institution (after application of Collections pursuant to
Sections 2.2 and 2.3) and (ii) the Commitment of each Terminating Financial
Institution shall be reduced to

 

4

--------------------------------------------------------------------------------


 

zero on the Termination Date applicable to such Terminating Financial
Institution.  Upon reduction to zero of the Capital of all of the Purchaser
Interests of a Terminating Financial Institution (after application of
Collections thereto pursuant to Sections 2.2 and 2.3) all rights and obligations
of such Terminating Financial Institution hereunder shall be terminated and such
Terminating Financial Institution shall no longer be a “Financial Institution”;
provided, however, that the provisions of Article X shall continue in effect for
its benefit with respect to Purchaser Interests held by such Terminating
Financial Institution prior to its termination as a Financial Institution.

 

(c)  Any requested extension of the Liquidity Termination Date may be approved
or disapproved by a Financial Institution in its sole discretion.  In the event
that the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Liquidity Termination Date.  Upon reduction to zero of the
Commitment of a Financial Institution and upon reduction to zero of the Capital
of all of the Purchaser Interests of such Financial Institution all rights and
obligations of such Financial Institution hereunder shall be terminated and such
Financial Institution shall no longer be a “Financial Institution”; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Financial Institution
prior to its termination as a Financial Institution.

 

(f)   Section 6.2 of the Purchase Agreement is hereby amended by deleting the
phrase “(other than pursuant to Section 13.1)” from such section.

 

(g)   Section 10.1 of the Purchase Agreement is hereby amended by (i) replacing
the phrase “the Agent and each Purchaser” in the lead-in to such section with
the phrase “the Agent, each Funding Source and each Purchaser” and
(ii) replacing the phrase “(which attorneys may be employees of the Agent or
such Purchaser)” in the lead-in to such section with the phrase “(which
attorneys may be employees of the Agent, such Funding Source or such
Purchaser)”.

 

(h)   Section 12.1(a) of the Purchase Agreement is hereby amended by amending
and restating in their entirety the first two sentences of such section to read
as follows:

 

Seller, the Servicer, Agent and each Financial Institution hereby agree and
consent to the complete or partial assignment by Company of all or any portion
of its rights under, interest in, title to and obligations under this Agreement
to any Funding Source or to any other Person, and upon such

 

5

--------------------------------------------------------------------------------


 

assignment, Company shall be released from its obligations so assigned. 
Further, Seller, the Servicer, the Agent and each Financial Institution hereby
agree that any assignee of Company of this Agreement or all or any of the
Purchaser Interests of Company shall have all of the rights and benefits under
this Agreement as if the term “Company” explicitly referred to such party
(provided that the Purchaser Interests of any such assignee shall accrue Yield
pursuant to Section 4.1), and no such assignment shall in any way impair the
rights and benefits of Company hereunder.

 

(i)   Section 12.2 of the Purchase Agreement is hereby amended by amending and
restating in its entirety the first sentence of such section to read as follows:

 

Any Financial Institution may, in the ordinary course of its business, at any
time sell to one or more Persons (each a “Participant”) participating interests
in its Pro Rata Share of the Purchaser Interests of the Financial Institutions,
its obligation hereunder or any other interest of such Financial Institution
hereunder.

 

(j)   Article XIII of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following phrase “ARTICLE XIII {RESERVED}”.

 

(k)   Section 14.1(b)(i) of the Purchase Agreement is hereby amended by
(i) replacing the phrase “(except pursuant to Sections 13.1 or 13.5)” in such
section with the following phrase “(other than, to the extent applicable in each
case, pursuant to Section 4.6 or the terms of the Liquidity Agreement or any
other Funding Agreement)” and (ii) replacing the phrase “Required Financial
Institutions or this Section 14.1(b)” in such section with the following phrase
“Required Financial Institutions, Section 4.6 or this Section 14.1(b)”.

 

(l)   Section 14.5(b) of the Purchase Agreement is hereby amended by replacing
the phrase “by the Agent to any rating agency, Commercial Paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to Company” in
such section with the following phrase “by the Agent or Company to any rating
agency, Commercial Paper dealer, any Funding Source or other provider of a
surety, guaranty or credit or liquidity enhancement to Company”.

 

(m)   Section 14.13 of the Purchase Agreement is hereby amended by (i) replacing
the phrase “(i) as administrative agent for Company or any Financial
Institution,” in such section with the following phrase “(i) as administrative
agent for Company or any Financial Institution, or as a Funding Source or agent
for any Funding Source,” and (ii) deleting the phrase “, and the giving of
notice to the

 

6

--------------------------------------------------------------------------------


 

Agent of a mandatory purchase pursuant to Section 13.1” from the last sentence
of such section.

 

(n)   Exhibit I to the Purchase Agreement is hereby amended by (i) replacing the
phrase “or (iii) is assigned under Article XIII” in the definition of “Broken
Funding Costs” in such exhibit with the phrase “or (iii) is assigned pursuant to
any Funding Agreement or otherwise transferred” and (ii) replacing the phrase
“assignment or termination” both times it appears in the definition of “Broken
Funding Costs” in such exhibit with the phrase “assignment, transfer or
termination”.

 

(o)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Commitment” in such exhibit to read
as follows:

 

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller, in an amount
not to exceed (i) in the aggregate, the amount set forth opposite such Financial
Institution’s name on Schedule A to this Agreement, as such amount may be
modified in accordance with the terms hereof (including, without limitation, any
termination of Commitments pursuant to Section 4.6) and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor.

 

(p)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Funding Agreement” in such exhibit
to read as follows:

 

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of Company, including,
without limitation, the Liquidity Agreement.

 

(q)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Funding Source” in such exhibit to
read as follows:

 

“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity (including, without limitation, any “APA
Bank” (as defined in the Liquidity Agreement)) providing liquidity, credit
enhancement or back-up purchase support or facilities to Company.

 

7

--------------------------------------------------------------------------------


 

(r)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Non-Renewing Financial Institution”
into such exhibit:

 

“Non-Renewing Financial Institution” has the meaning set forth in Section 4.6.

 

(s)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Pro Rata Share” in such exhibit to
read as follows:

 

“Pro Rata Share” means, for each Financial Institution, a percentage equal to
(i) the Commitment of such Financial Institution, divided by (ii) the aggregate
amount of all Commitments of all Financial Institutions hereunder, adjusted as
necessary to give effect to the application of the terms of Section 4.6.

 

(t)   Exhibit I to the Purchase Agreement is hereby amended by amending and
restating in its entirety the definition of “Terminating Financial Institution”
in such exhibit to read as follows:

 

“Terminating Financial Institution” has the meaning set forth in Section 4.6.

 

(u)   Exhibit I to the Purchase Agreement is hereby amended by deleting in their
entirety the following definitions from such exhibit: (i) Acquisition Amount,
(ii) Adjusted Funded Amount, (iii) Adjusted Liquidity Price, (iv) Commitment
Availability, (v) Company Residual, (vi) Company Transfer Price, (vii) Company
Transfer Price Deficit, (viii) Company Transfer Price Reduction, (ix) Defaulting
Financial Institution, (x) Federal Funds Effective Rate, (xi) Non-Defaulting
Financial Institution and (xii) Reduction Percentage.

 

(v)   Exhibit I to the Purchase Agreement is hereby amended by adding, in
appropriate alphabetical order, the following new definitions to such exhibit:

 

“Consent Notice” has the meaning set forth in Section 4.6.

 

“Consent Period” has the meaning set forth in Section 4.6.

 

“Extension Notice” has the meaning set forth in Section 4.6.

 

“Liquidity Agreement” means the Asset Purchase Agreement, dated

 

8

--------------------------------------------------------------------------------


 

as of June 16, 2005, by and among Company, the several APA Banks party thereto
from time to time, and JPMorgan Chase Bank, N.A., individually and as funding
agent, as it may be amended, restated or otherwise modified from time to time.

 

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (ii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus, an amount equal to 2% of such Commitment, minus, (b) the
Capital of the Purchaser Interests funded by such Terminating Financial
Institution.

 

(w)   Exhibit VII to the Purchase Agreement is hereby amended by deleting the
phrase “, 13.1” from paragraph 7 of such exhibit.

 

Section 4.   Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

 

(a)   Amendment.  The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

 

(b)   Liquidity Agreement.  The Agent and Company shall have received, on or
before the date hereof, executed counterparts of the Liquidity Agreement (as
defined in the Purchase Agreement, as amended hereby), duly executed by each of
the parties thereto.

 

(c)   Reaffirmation.  The Agent shall have received, on or before the date
hereof, a reaffirmation of the Performance Undertaking, duly executed by
Performance Guarantor and in form and substance reasonably acceptable to the
Agent.

 

(d)   Representations and Warranties.  As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct as though made on and as of the date hereof (and by its
execution hereof, each of Seller and the Servicer shall be deemed to have
represented and warranted such).

 

(e)   No Amortization Event or Potential Amortization Event.  As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be

 

9

--------------------------------------------------------------------------------


 

continuing (and by its execution hereof, each of Seller and the Servicer shall
be deemed to have represented and warranted such).

 

(f)   Amendment Fee.  The Agent shall have received from Seller, on or before
the date hereof, a fully earned, non-refundable renewal fee equal to $20,000.

 

Section 5.   Miscellaneous.

 

(a)   Effect; Ratification.  The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of the Purchase Agreement or any
other Transaction Document, or of any other instrument or agreement referred to
therein or (ii) prejudice any right or remedy that the Agent or any of the
Purchasers may now have or may have in the future under or in connection with
the Purchase Agreement, as amended hereby, or any other instrument or agreement
referred to therein.  Each reference in the Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Purchase Agreement or the “Receivable
Purchase Agreement” or the “Purchase Agreement” shall mean the Purchase
Agreement as amended hereby.  This Amendment shall be construed in connection
with and as part of the Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

(b)   Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

 

(c)   Costs, Fees and Expenses.  In addition to the fee referenced in
Section 4(f), Seller agrees to reimburse the Agent and each Purchaser on demand
for all costs, fees and expenses incurred in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsels to the Agent and/or the Purchasers).

 

(d)   Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)   Severability.  Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any

 

10

--------------------------------------------------------------------------------


 

jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the operation, enforceability or validity of the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

 

(f)   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

 

(g)   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

(Signature Page Follows)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

COMDATA FUNDING CORPORATION, as Seller

 

 

 

 

 

By:

/s/

David B. Kuhnau

 

 

Name:

David B. Kuhnau

 

Title:

Vice President

 

 

 

 

 

COMDATA NETWORK, INC., as Servicer

 

 

 

 

 

By:

/s/

Lisa E. Peerman

 

 

Name:

Lisa E. Peerman

 

Title:

Vice President

 

 

 

 

 

JUPITER SECURITIZATION CORPORATION

 

 

 

 

 

By:

/s/

Maureen Marcon

 

 

Name:

Maureen Marcon

 

Title:

Authorized Signer

 

 

 

JPMORGAN CHASE BANK, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), as Agent and as sole
Financial Institution

 

 

 

 

 

By:

/s/

Maureen Marcon

 

 

Name:

Maureen Marcon

 

Title:

Vice President

 

12

--------------------------------------------------------------------------------